Title: To Thomas Jefferson from Robert Smith, 7 August 1801
From: Smith, Robert
To: Jefferson, Thomas


Sir,
Washington Aug. 7. 1801.
The chief Clerk of the department of State having this morning shewn to me a Letter from mr Thorton requesting the Executive to order the departure of the English Ship that has been brought into the port of Boston by certain French Citizens, I consider it proper to communicate to you my Opinion thereon. My numerous and pressing engagements will not allow me to go into an extensive discussion of the question.
Before the making of the Treaty with Great Brittain Citizens of France having made a prize, had a right to demand and we were obliged to give Shelter and refuge to them in our ports. This right they had under an existing Treaty, and it was known to the Brittish Government at the time of the making of their Treaty with us. The exception in the Brittish treaty stipulating that “nothing therein contained shall operate contrary to former and existing Treaties” must necessarily have reference to this privilege enjoyed by the French under a former Treaty then existing and it is the same in effect as if this privilege of the French had been expressly specified in the exception. After the Brittish treaty was concluded the French, as before, continued to enjoy this privilege. They enjoyed it as a Right. We were under an Obligation to allow it. And the Brittish had no ground of complaint against us for allowing it.
No change has been made in this State of things but by the Act of Congress which declared that the Treaty with France should not thenceforth be Obligatory on the Government or the Citizens of the United States. Under this Act France lost certain rights and the United States were relieved from certain Obligations. But it left all other Nations precisely where they had previously been. It did not give to Great Brittain any additional rights. It did not lay us under any additional obligations to her. Whence then does the Brittish Government deduce the right to exhibit this claim or our Obligation to allow it? Will it be urged that under the words “former and existing treaties” such a contingent right did accrue as soon as the French Treaty ceased to exist? Such a construction is not warranted by the prevailing rules of interpretation. On the Contrary, those rules declare that if such had been the intention or view of the Brittish Goverment, they ought to have provided for so important a contingent benefit by precise language, and especially as the idea could have been conveyed without the possibility of a doubt by the introduction of a few words of explanation. Not having disclosed such an intention, they cannot now insist upon so forced a construction.
There is an essential difference between the allowing French Citizens to do what may and what may not be done consistently with our Neutral Character. The Act complained of in this instance can be justified on our part upon principles of Neutrality and therefore may be allowed. But if it were forbidden by the Laws of Neutrality, although it had been allowed by our late Treaty with France we could not give it our sanction.
You will be pleased to consider these as mere hints that have suggested themselves upon the first view of the subject. I have not time to examine or digest them so as to satisfy myself. Accept assurances of my great respect and high consideration
Rt Smith
